DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/16/2021 as well as the 132 affidavit have been fully considered but they are not persuasive. In response to this rejection in the non-final office action, applicant argued that because the claimed invention is not “stabilized”, its characteristics do not conform to Henry's law and will retain most of the gas for a much longer time period e.g. weeks or months when the mixture is maintained at atmospheric pressure. Since there is no explicit claim limitation for Henry’s Law, this argument is based on applicant’s interpretation of the term “stabilized”. The original disclosure has not disclosed the definition of the term “stabilized” as "will retain most of the gas for a much longer time period e.g. weeks or months when the mixture is maintained at atmospheric pressure”. The applicant has not acted as its own lexicographer. Therefore, taking the plain meaning of “stabilized” as "make or become unlikely to change, fail, or decline", the applicant has not demonstrated that the oxygen infused water of Richardson is “unlikely to change, fail, or decline”. The applicant merely presents allegations and does not present factual evidence to the contrary. As there is no evidence to show that the claimed product is patentably distinct from the product of Richardson, the rejection as discussed in the non-final office should been maintained. This action is final and the rejections are repeated since the arguments are not found persuasive. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-8 are rejected under 35 USC 102(a)(1) as being anticipated by Richardson (US 2015/02025790.
 	With respect to claims 1-8, the Richardson reference discloses (see full disclosure especially the abstract and paragraphs 0047, 0080 and claims) an oxygen infused water that is a product that is indistinguishable from the claimed product.

 	Claims 1-8 are rejected under 35 USC 102(a) (1) as being anticipated by Roe (USP 9527046). 
 	With respect to claims 1-8, Roe (USP 9,527,046) discloses (see full disclosure especially the abstract and claims and column 5 lines 5-55) a system for generating liquid which is stably infused with gas including nanobubbles. The concentrations of the gas is in the range of up to 640 mg/|. Thus the product produced by Roe reads on the product of claims 1-8.
	






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774